Citation Nr: 1606990	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  15-12 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to September 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the appeal must be remanded for further development.

The Veteran was most recently afforded a VA audiological examination in March 2015.  The March 2015 VA examiner determined that the pure tone testing performed at the examination was inadequate for rating purposes.  He explained that the Veteran's responses were unreliable and inconsistent with audiologic findings even after repeated instructions.  He further noted that "[s]peech reception thresholds are NOT in good agreement with respective pure tone averages suggesting poor Inter-Test Consistency in both ears."  (Emphasis as in original).  The examiner also reported that "[t]he use of word recognition score[s] is not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that make combined use of puretone averages and word recognition scores inappropriate."  In his April 2015 VA Form 9, the Veteran stated that he had difficulty understanding the words that were said to him during the speech recognition portion of the examination, rendering the examination invalid.  Moreover, in the February 2016 Informal Hearing Presentation, the Veteran's representative indicated that the March 2015 examination was inadequate because the VA examiner failed to provide speech recognition scores, and requested a new examination.
In light of the assertions of the Veteran and his representative, and to ensure the record reflects the current extent of the Veteran's bilateral hearing loss, the Board finds that a new examination, with findings responsive to the pertinent rating criteria, is needed.  Additionally, upon remand, all outstanding VA treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA treatment records.

2. Then arrange for a VA audiological examination, with an audiologist other than the one who conducted the March 2015 VA examination, to determine the extent and severity of the Veteran's bilateral hearing loss.  The claims file should be made available to and reviewed by the examiner.  All necessary studies should be performed.  In addition to providing specific audiometric findings to include speech discriminations scores, the examiner is specifically requested to fully describe the functional effects caused by the Veteran's bilateral hearing loss.

Also, the examiner should discuss all occupational impact attributable to hearing loss.

A complete rationale should be given for all opinions and conclusions expressed.

3. Then, readjudicate the claim, and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

